DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
Claims 16, 18-25 and 31 are currently pending.
Claim 16 is amended.
Claim 31 is newly added.
Claims 1-15, 17, and 26-30 are cancelled.
Response to Arguments
Applicant’s arguments, see page 7, filed 03/03/2022, with respect to the specification objection have been fully considered and are persuasive.  The abstract objection has been withdrawn per applicant’s amendment to the abstract. 
Applicant’s arguments, see page 7, filed 03/03/2022, with respect to the claim objection have been fully considered and are persuasive. The claim objection has been withdrawn per applicant’s arguments.
Applicant’s arguments, see page 7, filed 03/03/2022, with respect to the 103 rejection have been fully considered and are persuasive. The 103 rejection has been withdrawn per applicant’s amendment to the abstract.

Allowable Subject Matter
Claims 16, 18-25 and 31 are allowed.
The following is an examiner’s statement of reasons for allowance:
Cerino Mario DE102013011157 (hereinafter “Cerino”) discloses a sensor element (10) comprising a membrane and a sensor layer (20) applied to the membrane, wherein an active region (21) of the sensor layer (20) is subdivided into four segments (S1 ... S4) and in the sensor layer (20) four resistors (R1 ... R4) are formed, which form a resistance bridge (22), wherein each two adjacent segments (S1 ... S4) are electrically connected to each other by a resistor (R1 ... R4), the area of the segments (S1 ... S4) is greater than the area of the resistors (R1 ... R4) and the sensor element (10) is electrically contacted at the four segments (S1 ... S4). Furthermore, the invention relates to a method for producing a sensor element. (Paragraph 0034 and 0074)
However, Cerino fails to disclose wherein the membrane is a pressure-sensitive zone of the main part such that the membrane is configured to undergo deformation as a function of a pressure differential between an upper side and an underside of the membrane, wherein the edge zone is a pressure-insensitive zone of the main part, wherein the electrically conductive layer is structured in the second region such that at least one temperature-dependent resistance is formed in the second region of the electrically conductive layer, wherein the sensor element is configured, based on the electrically conductive layer, to measure pressure and temperature, and wherein the electrically conductive layer comprises the same material in the first region and in the second region.
Kavlico GMBH EP2554964 (hereinafter “Kavlico”) discloses a resistance-measuring bridge with a pressure-dependent resistive element is attached on a sensor element (11) on a side of a membrane (17) for generation of a bridge voltage proportional to the fluid pressure. Another resistance-measuring bridge is assigned for temperature measurement and has a temperature-dependent resistive element. The latter resistance-measuring bridge is attached on the sensor element on the side of the membrane for generation of bridge voltage in the thin-film technology, 
However, Kavlico fails to disclose wherein the membrane is a pressure-sensitive zone of the main part such that the membrane is configured to undergo deformation as a function of a pressure differential between an upper side and an underside of the membrane, wherein the edge zone is a pressure-insensitive zone of the main part, wherein the electrically conductive layer is structured in the second region such that at least one temperature-dependent resistance is formed in the second region of the electrically conductive layer, wherein the sensor element is configured, based on the electrically conductive layer, to measure pressure and temperature, and wherein the electrically conductive layer comprises the same material in the first region and in the second region.
Prior arts such as Cerino and Kavlico made available do not teach, or fairly suggest, the membrane is a pressure-sensitive zone of the main part such that the membrane is configured to undergo deformation as a function of a pressure differential between an upper side and an underside of the membrane, wherein the edge zone is a pressure-insensitive zone of the main part, wherein the electrically conductive layer is structured in the second region such that at least one temperature-dependent resistance is formed in the second region of the electrically conductive layer, wherein the sensor element is configured, based on the electrically conductive layer, to measure pressure and temperature, and wherein the electrically conductive layer comprises the same material in the first region and in the second region.
Hence the best prior art of record fails to teach the invention as set forth in claims 16, 18-25 and 31 and the examiner can find no teaching of the specific invention, nor reasons within the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGEL H PLUMB whose telephone number is (571)272-8886. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/NIGEL H PLUMB/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855